Name: Council Regulation (EEC) No 657/79 of 26 March 1979 laying down supplementary measures to adjust wine-growing potential to market requirements in certain Community regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 4 . 79 Official Journal of the European Communities No L 85/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 657/79 of 26 March 1979 laying down supplementary measures to adjust wine-growing potential to market requirements in certain Community regions whereas, under French law, certain wine-growers have acquired planting and replanting rights ; whereas the exercise of these rights during the period of prohibi ­ tion of new plantings might jeopardize the stated objective of restoring market equilibrium ; whereas, therefore , it is clearly in the public interest that the exercise of these rights be suspended during the said period while at the same time their validity is extended by an equivalent period , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment ( 2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the Council has adopted Directive 79 /359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments (4 ) ; whereas this Direc ­ tive had been proposed in the context of an overall programme for the progressive establishment of equili ­ brium on the wine market ; whereas it has not been possible to adopt the other measures which were proposed as part of the said programme and which were necessary for the effective application of the said Directive ; whereas, consequently, certain measures must be adopted so that the objectives of the Directive can be achieved ; Whereas the Charente measure is designed to reduce the wine-growing area in the region of production specified for wine spirits carrying the registered desig ­ nation of origin 'Cognac ' ; whereas , consequently, this area must not be increased by new plantings ; Whereas the replanting should be made subject to criteria whereby an improvement in the quality of production can be ensured ; whereas , consequently, it should be provided that replantings must be of recom ­ mended varieties only ; Article 1 For the purposes of this Regulation : (a ) ' replanting' means the planting of vines after grub ­ bing-up has been carried out within the past four years over an equivalent area on the same holding ; (b) 'new planting' means a planting of vines which does not correspond to the definition of replanting set out in (a). Article 2 In the communes located in the region of production specified for wine spirits bearing the registered desig ­ nation of origin 'Cognac' and for the duration of the measures referred to in Article 5 of Directive 79/359/EEC :  all new planting of varieties classified in the cate ­ gory of grape varieties with special uses shall be prohibited ,  all replanting must be carried out with varieties classified in the category of recommended varie ­ ties for the administrative units concerned . (!) OJ No C 279 , 23 . 11 . 1978 , p. 7 . (2 ) OJ No C 6, 8 . 1 . 1979 , p. 66 . (3 ) Opinion delivered on 30 November 1978 (not yet published in the Official Journal). (4 ) See page 34 of this Official Journal . No L 85/2 Official Journal of the European Communities 5 . 4 . 79 Article 3 Without prejudice to Article 4 of Council Regulation (EEC) No 1162/76 of 17 May 1976 on measures designed to adjust wine-growing potential to market requirements ('), as last amended by Regulation (EEC) No 2776/78 (2 ), the period of validity of planting or replanting rights acquired under national law by the date on which this Regulation enters into force shall be extended by a period equivalent to that referred to in Article 2. During this period, exercise of the rights in question shall be suspended . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the date on which Directive 79/359/EEC becomes applicable . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1979 . For the Council The President P. MEHAIGNERIE (') OJ No L 135 , 24 . 5 . 1976, p . 32 . (2 ) OJ No L 333 , 30 . 11 . 1978 , p . 1 .